Case 1:20-cv-00410-RDM Document 11-1 Filed 03/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

STEVEN SHAW, )
)

Plaintiff, )

)

Vv. ) Civil Action No. 20-0410 (RDM)

)

THE HONORABLE THOMAS B. )
MODLY, et al., )
)

Defendants. )

)

CERTIFICATION

I, Daniel F. Van Horn, Chief of the Civil Division, Office of the United States Attorney
for the District of Columbia, acting pursuant to the provisions of 28 U.S.C. § 2679(d), and by
virtue of the authority delegated to the United States Attorney by 68 Fed. Reg. 74,187, 74,189
(Dec. 23, 2003) (updating Attorney General’s delegation of authority, effective Jan. 22, 2004)
(codified at 28 C.F.R. § 15.4), and most recently redelegated to me on February 28, 2020, hereby
certify that I have read the Complaint in Shaw v. Modly, Civ. A. No. 20-0410 (RDM), and that
on the basis of the information now available to me with respect to the incidents alleged therein,
I find that Defendants Adm. Christopher Grady, Vice Adm. DeWolfe Miller, and Rear Adm.
Roy Kelley were acting within the scope of their employment as employees of the United States

at the time of the alleged incidents.

Dated: March 9, 2020 (amie PF, lhe Borer
ANIEL F. VAN HORN, DC Bar No. 924092
Chief, Civil Division

 
